11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Marco Davis, individually and                 * From the 244th District Court
on behalf of Motley Capital, LLC,               of Ector County,
and Motley Capital, LLC,                        Trial Court No. C-19-04-0385-CV.

Vs. No. 11-19-00309-CV                        * September 11, 2020

Gulf Coast Authority,                         * Memorandum Opinion by Stretcher, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, we
affirm the order of the trial court, and we remand the cause to the trial court for
further proceedings. The costs incurred by reason of this appeal are taxed against
Marco Davis, individually and on behalf of Motley Capital, LLC, and Motley
Capital, LLC.